Citation Nr: 1400542	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  12-35 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a higher initial rating for degenerative disc disease of the lumbar spine, rated as 10 percent disabling prior to June 10, 2009, and as 20 percent disabling beginning on June 10, 2009.

2.  Entitlement to an initial rating in excess of 10 percent for right knee arthritis with history of chondromalacia.

3.  Entitlement to an initial rating in excess of 10 percent for left knee degenerative joint disease, residuals of left knee sprain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to September 1951 and from October 1951 to June 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The March 2009 rating decision granted service connection for residuals of a low back injury, right knee arthritis with history of chondromalacia, and residuals of left knee sprain.  A 10 percent rating was assigned for each disability. 

Thereafter, pursuant to a June 2009 routine VA examination, the RO issued a July 2009 rating decision.  The July 2009 rating decision increased the rating for the Veteran's degenerative disc disease of the lumbar spine from 10 percent to 20 percent, effective June 10, 2009, and denied increased ratings for the Veteran's service-connected right and left knee disabilities.  In May 2010, the Veteran filed a notice of disagreement with respect to the ratings assigned for all three disabilities.  A statement of the case was issued in November 2012, and the Veteran filed a timely substantive appeal in December 2012.

Because the Board finds that the June 2009 VA examination report is new and material evidence received prior to the expiration of the one year appeal period for the March 2009 rating decision, it is considered as having been filed in connection with the September 2008 service connection claim, which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Therefore, the March 2009 rating decision did not become final.  See id.  As such, the issues have been recharacterized to reflect that they are initial rating claims.

When the case was previously before the Board in April 2013, it was remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Throughout the entire initial evaluation period, the Veteran's degenerative disc disease of the lumbar spine was manifested by forward flexion of the thoracolumbar spine to at worst 50 degrees; there was no evidence of forward flexion of the thoracolumbar spine to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, functional loss beyond that contemplated by the current rating, intervertebral disc syndrome requiring any bed rest prescribed by a physician during the previous 12-month period, or associated neurological impairment.

2.  Throughout the initial evaluation period, the Veteran's right knee arthritis with history of chondromalacia is manifested by objective X-ray evidence of degenerative joint disease, by flexion of the right leg to 115 degrees at worst, and by full extension of the right leg at worst.

3.  Throughout the initial evaluation period, the Veteran's left knee degenerative joint disease, residuals of left knee sprain is manifested by objective X-ray evidence of degenerative joint disease, by flexion of the left leg to 115 degrees at worst, and by full extension of the left leg at worst.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 20 percent, but no higher, for degenerative disc disease of the lumbar spine, have been met for the time period prior to June 10, 2009.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237-5242 (2013).
2.  The criteria for a rating in excess of 20 percent for degenerative disc disease of the lumbar spine, have not been met for the time period beginning on June 10, 2009.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237-5242 (2013).

3.  The criteria for an initial rating in excess of 10 percent for right knee arthritis with history of chondromalacia have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5024, 5256-5263 (2013).

4.  The criteria for an initial rating in excess of 10 percent for left knee degenerative joint disease, residuals of left knee sprain, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5024, 5256-5263 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  An October 2008 letter satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the initial rating of the disabilities on appeal, as the Veteran did in May 2010 with respect to his degenerative disc disease of the lumbar spine, right knee arthritis with history of chondromalacia, and left knee degenerative joint disease, residuals of left knee sprain, does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to notice is non-prejudicial.  See id; Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008) (where a claim has been substantiated after August 29, 2000, the appellant bears the burden of demonstrating any prejudice from defective notice with respect to any downstream elements).

VA examinations were conducted in June 2009, June 2012, and September 2013; the record does not reflect that these examinations were inadequate for rating purposes.  The examinations were adequate because they were based on an examination of the Veteran and provided sufficient information to address the rating criteria for the disabilities on appeal.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its April 2013 remand.  Specifically, the April 2013 Board remand instructed the RO to contact the Veteran and request that he provide information regarding all treatment received for his disabilities since August 2008, to specifically include the pain control treatment he received in Jacksonville, Florida.  The RO was further instructed to obtain certain VA treatment records from the VA Medical Centers in Dublin, Georgia, Gainesville, Florida, and Southeast Georgia.  The Veteran responded to the AMC's May 2013 letter requesting information regarding all medical treatment received for the disabilities on appeal since August 2008, provided authorization for VA to obtain additional private treatment records, and the private treatment records from Jacksonville, Florida were obtained.  In addition, the appropriate VA treatment records from the Dublin, Georgia VA Medical Center, and from the North Florida South Georgia VA Healthcare System, were obtained.  The April 2013 remand also instructed the RO to provide the Veteran with a VA examination in order to determine the current level of severity of his service-connected degenerative disc disease of the lumbar spine.  The Board finds that the RO has complied with the Board's instructions and that the September 2013 VA examination report substantially complies with the Board's April 2013 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Legal Analysis

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Where the Rating Schedule does not provide for a noncompensable evaluation for a diagnostic code, a noncompensable evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2013).

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.4.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

I.  Increased Rating for Degenerative Disc Disease of the Lumbar Spine

Service connection for the Veteran's degenerative disc disease of the lumbar spine was granted in the March 2009 rating decision, and an initial 10 percent rating was assigned under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5237, effective September 22, 2008.  In the July 2009 rating decision the RO granted an increased rating of 20 percent, effective June 10, 2009.  

Diagnostic Codes 5237 and 5242 are subsumed into the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating.

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  38 C.F.R. § 4.71a, General Rating Formula (2013). 

Forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating; unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating; and unfavorable ankylosis of the entire spine warrants the maximum 100 percent rating.  Id.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury or surgical procedure.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 93 (30th ed., 2003).  Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

The evidence of record supports an initial rating of 20 percent prior to June 10, 2009, but does not support a rating in excess of 20 percent at any time during the initial rating period based on the General Rating Formula. 

The medical evidence of record contains a December 2007 private treatment record, which indicates that the Veteran was seen for complaints of low back pain.  

A June 2009 VA examination report indicates that the Veteran complained of diffuse, deep, and constant low back pain.  He indicated that the pain was 7 or 8 out of 10 in terms of severity.  There is no incapacitation due to the back symptoms.  There is no radiation of pain.  The Veteran does not use assistive devices.  A precipitating factors for pain is lifting more than five gallons of paint.  Alleviating factors include rest and medication.  The Veteran denied fatigue but endorsed generalized weakness.  It was noted that the Veteran is retired.  Physical examination revealed that forward flexion of the thoracolumbar spine was from zero to 60 degrees, with pain beginning at 60 degrees.  Extension was from zero to 30 degrees.  Left and right lateral flexion were both to 30 degrees, with pain beginning at 30 degrees on each side.  Left and right lateral rotation were both to 30 degrees, with pain beginning at 30 degrees on each side.  The examiner stated that three repetitions produced increased pain, fatigue, weakness, lack of endurance, and incoordination, but did not result in any additional limitation of range of motion.  The examiner stated that there was no sensory, motor, or autonomic dysfunction.  Muscle power was full in the lower extremities and no neurological deficit was noted in the dermatomal segments L1-S3.  

A June 2011 private treatment record notes that sensation of the lower extremities was intact.  

A September 2011 private emergency room note indicates that the Veteran was seen for weakness and burning to the bottom of the feet and legs.  It was noted that he had no history of falls and that he did not use any assistive devices.  

The September 2013 VA examination report reflects that the Veteran complained of constant severe back pain.  The back pain is improved with Methadone.  His back pain is worse when he lifts more than 10 pounds.  The Veteran indicated that flare-ups do not impact the function of his back.  Range of motion testing revealed flexion to 50 degrees, with pain throughout the range of motion.  Extension was to 20 degrees, with pain throughout the range of motion.  Right and left lateral flexion were each to 30 degrees, with pain throughout each range of motion.  Right and left lateral rotation were to 30 degrees, with pain throughout each range of motion.  Repetitive use testing did not change the endpoints of any range of motion.  The examiner stated that the Veteran experiences functional loss in terms of painful motion and less motion than normal.  On examination there was localized tenderness or pain on palpation of the joint and/or soft tissue of the thoracolumbar spine.  There was no guarding or muscle spasm found on examination.  There was no muscle atrophy and reflexes for the lower extremities were normal.  Straight leg raise testing was negative and all sensory tests involving the lower extremities were normal.  The examiner opined that there was no radicular pain or any other signs or symptoms due to radiculopathy.  The examiner indicated that there were no other neurologic signs such as bowel or bladder problems or pathologic reflexes.  The examiner indicated that the Veteran has intervertebral disc syndrome but there have been no incapacitating episodes in the past 12 months.  The Veteran uses a wheelchair occasionally and a rollator frequently due to his back and left knee problems.  There are no scars or other pertinent physical findings.  The Veteran's service-connected back disability impacts the Veteran's ability to work in that he cannot walk on beams and he is only able to lift up to 10 pounds.  The Veteran indicated that he stopped working 20 years ago.  

Based upon the evidence of record, the Board finds that a higher, 20 percent rating is warranted based upon limitation of motion, for the time period prior to June 10, 2009.  In this regard, there is no medical evidence during this time period which specifically shows the range of motion of the Veteran's lumbar spine.  Notably, service connection was granted based upon private treatment records which did not reflect the current severity of the Veteran's degenerative disc disease of the lumbar spine.  As such, the initial rating for this disability, as of the date of claim, can only be based upon the June 10, 2009 VA examination.  The June 2009 VA examination, as noted above, shows that flexion of the thoracolumbar spine was to 60 degrees, with pain setting in at 60 degrees.  Therefore, forward flexion of the thoracolumbar spine was not greater than 60 degrees.  This range of motion falls squarely within the 20 percent rating criteria.  As such, a higher 20 percent rating is warranted prior to June 10, 2009.  

A rating in excess of 20 percent is not warranted at any time during the initial evaluation period, however.  Notably, there is no evidence of forward flexion of the thoracolumbar spine to 30 degrees or less, or of favorable ankylosis of the entire thoracolumbar spine.  In this regard, and as noted above, at the June 2009 VA examination, forward flexion of the thoracolumbar spine was to 60 degrees initially, with pain setting in at 40 degrees. On repetitive testing, flexion was to 60 degrees. At the September 2013 VA examination, flexion was to 50 degrees with pain throughout the range of motion.  After repetitive testing, flexion was still to 50 degrees.  As such, forward flexion is not limited to 30 degrees or less.  Moreover, the evidence consistently reflects that the Veteran does not have ankylosis of the thoracolumbar spine.  Therefore, a rating in excess of 20 percent is not warranted based upon limitation of motion at any time during the initial evaluation period.

The evidence of record also does not show that the Veteran's lumbar spine degenerative disc disease causes a level of functional loss greater than that already contemplated by the assigned 20 percent rating throughout the entire initial evaluation period.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2013).  Importantly, although there is evidence that the Veteran experienced pain, fatigue, weakness, lack of endurance, and incoordination during forward flexion and other ranges of motion of the thoracolumbar spine, the June 2009 VA examiner found that there was no additional loss of motion on repetitive use of the joint or due to the pain, fatigue, weakness, incoordination or lack of endurance.  Similarly, the September 2013 VA examiner indicated that there is functional loss due to pain and less movement than normal, but there is no additional loss of motion due to pain, fatigue, weakness, incoordination, or lack of endurance beyond that already measured.  Therefore, the evidence tends to show that any additional loss of motion due to flare-ups or repetitive use is contemplated by the 20 percent rating assigned throughout the entire initial evaluation period.  See id.; see also 38 C.F.R. § 4.71a, General Rating Formula; Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In sum, the record does not establish the existence of functional loss for the purposes of 38 C.F.R. §§ 4.40 and 4.45 beyond that contemplated in the assigned rating.

The provisions of 38 C.F.R. § 4.71a indicate that intervertebral disc syndrome should be evaluated under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  However, the VA examiners who conducted the June 2009 and September 2013 VA examinations determined on clinical examination that although there are signs of intervertebral disc syndrome, the evidence does not reflect that the Veteran has ever been prescribed bed rest by a physician at any point during the entire initial evaluation period.  Specifically, the June 2009 VA examination report reflects that the Veteran has not been incapacitated by his back pain.  At the September 2013 VA examination, the examiner indicated that there was no evidence of incapacitating episodes in the past 12 months.  Thus, the Veteran cannot receive a higher rating for his degenerative disc disease of the lumbar spine based upon incapacitating episodes at any point during the initial evaluation period.

Under the General Rating Formula for Diseases and Injuries of the Spine, Note (1) specifies that any associated objective neurologic abnormalities, to include radiculopathy, should be separately evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  The medical evidence does not reflect any neurological findings.  Although the Veteran complained of burning pain in the feet and legs at a private emergency room visit in September 2011, no neurological findings were made.  Moreover, a June 2011 private treatment record reflects normal sensory examination and the June 2009 VA examination report reflects that the Veteran did not have radiating pain.  Further, the June 2009 VA examiner stated that there was no sensory, motor, or autonomic dysfunction, that muscle power was full in the lower extremities, and that no neurological deficit was noted in the dermatomal segments L1-S3.  Additionally, at the September 2013 VA examination, the VA examiner noted that there was no muscle atrophy, lower extremity reflexes were normal, straight leg raise testing was negative, and all sensory tests involving the lower extremities were normal.  The examiner opined that there was no radicular pain or any other signs or symptoms due to radiculopathy.  The examiner further indicated that there were no other neurologic signs such as bowel or bladder problems or pathologic reflexes.  Therefore, there is no evidence of neurological impairment at any time during the initial evaluation period.  As such, a separate rating for neurological impairment is not warranted at any time during the appeal.

In sum, the Board notes that the evidence shows that a higher 20 percent rating is warranted for the Veteran's degenerative disc disease of the lumbar spine prior to June 10, 2009 based upon limitation of motion; there is no indication in the medical evidence of record that this disability warrants a higher rating than the currently assigned 20 percent rating at any time during the initial evaluation period.  See Fenderson, 12 Vet. App. 119, 126 (1999).  As the preponderance of the evidence is against the Veteran's claim for a rating in excess of 20 percent for degenerative disc disease of the lumbar spine, there is no doubt to be resolved, and a higher initial rating in excess of 20 percent for degenerative disc disease of the lumbar spine is not warranted at any time during the initial evaluation period.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In reaching this conclusion, the Board acknowledges the Veteran's belief that his degenerative disc disease of the lumbar spine is more severe than the currently assigned 20 percent rating reflects.  In this regard, the Board must consider the entire evidence of record when analyzing the criteria laid out in the ratings schedule.  While the Board recognizes that the Veteran is competent to provide evidence regarding his symptomatology and the Board has addressed the Veteran's reported symptoms, the Board finds that the medical evidence of record is more persuasive regarding whether he is entitled to a higher disability rating in accordance with the schedular criteria.  The VA examiners considered the Veteran's reported symptoms and provided the clinical findings to rate the Veteran's lumbar spine disability with respect to the rating criteria.  Therefore, the Board finds that the medical evidence is more persuasive than the Veteran's own statements regarding his increased lumbar spine symptomatology.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

II.  Increased Initial Ratings for Right and Left Knee Disabilities

Service connection for the Veteran's right knee arthritis with history of chondromalacia and residuals of left knee sprain was granted in the March 2009 rating decision, and an initial 10 percent rating was assigned for each knee under the provisions of 38 C.F.R. § 4.171a, Diagnostic Code 5260-5024.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the rating assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.

Diagnostic Code 5024 indicates that the disability should be rated like degenerative arthritis (Diagnostic Code 5003) based on limitation of motion of the affected parts.  38 C.F.R. § 4.71a, Diagnostic Code 5024.

Under Diagnostic Code 5003, degenerative arthritis (hypertrophic or osteoarthritis), established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  Painful motion of a major joint or groups of minor joints caused by arthritis, established by X-ray, is deemed to be limited motion and entitled to the minimum 10 percent rating even though there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991). 

Normal flexion of the knee is to 140 degrees, and normal extension of the knee is to 0 degrees.  See 38 C.F.R. § 4.71, Plate II (2013).  Limitation of motion of the knee is evaluated as noncompensable if there is more than 45 degrees flexion and less than 10 degrees extension.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  A 10 percent evaluation is warranted when extension is limited to 10 degrees or when flexion is limited to 45 degrees.  Id.  A 20 percent evaluation is for application when extension is limited to 15 degrees or when flexion is limited to 30 degrees.  Id.  A 30 percent evaluation is warranted when extension is limited to 20 degrees or when flexion is limited to 15 degrees.  Id.  A 40 percent rating is warranted when extension is limited to 30 degrees and a 50 percent rating is warranted when extension is limited to 45 degrees.  38 C.F.R. § 4.71, Diagnostic Code 5261.  Moreover, separate ratings for knee extension and flexion can be assigned.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004). 

Additionally, VA General Counsel opinions provide for separate evaluations for knee instability and knee arthritis in certain cases.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261, 5257 (2013); see also VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997) (knee arthritis and instability may be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating is based upon additional disability); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998) (if a disability rating under Diagnostic Code 5257 for instability of the knee is in effect, and there is X-ray evidence of arthritis, a separate rating for arthritis based on painful motion can be assigned under 38 C.F.R. § 4.59). 

The medical evidence of record includes a December 2007 private treatment record which notes complaints of left knee pain.  

A June 2009 VA examination report reflects that the Veteran reported knee pain, which he stated was 9/10 in terms of severity on the right and 7/10 on the left.  The right knee pain was described as constant and the left knee pain was described as variable.  He gets flare-ups of pain in his knees at least five times a week.  During a flare-up his pain goes up to a 10/10.  A precipitating factor for pain is walking more than a quarter of a mile.  Alleviating factors include rest and medication.  There is no incapacitation or constitutional symptoms.  The Veteran does not use assistive devices, braces, or orthotics.  He indicated that his knee disabilities have slowed him down, in terms of impact on daily activities.  On examination, the Veteran had no difficulty getting on the examination table, but he required assistance getting off the table.  Examination of both knees revealed genu valgum deformity.  There was diffuse generalized tenderness, worse along the joint line, and soft, leathery crepitus.  There was no increased heat, redness, edema, or effusion.  Extension of both knees was full, to zero degrees.  Flexion of both knees was to 120 degrees with pain beginning at 120 degrees.  The examiner indicated that after three repetitions there was increased pain, weakness, fatigue, incoordination, and lack of endurance but no additional limitation of range of motion.  The knees were noted to be stable.  

A June 2011 private treatment record reflects the Veteran's complaints of bilateral knee pain, which had started the day before.  Physical examination revealed full range of motion of the legs but less than normal strength and pain on movement.  It was noted that the Veteran was seen in the emergency room for knee pain and weakness that prevented him from being able to walk for one day.  After several hours, the Veteran was able to ambulate.  He was then discharged with a diagnosis of weakness and degenerative joint disease of the knees.  He was prescribed Percocet.

An August 2011 private treatment record reflects that X-rays of the left knee revealed moderate medial and mild lateral compartment osteoarthritis, with medial compartment joint space narrowing, and moderate suprapatellar effusion.  X-rays of the right knee revealed moderate medial compartment osteoarthritis with joint space narrowing, moderate suprapatellar effusion, and no fracture.  It was noted that there was no history of falls and no use of assistive devices.  

An August 2011 private treatment record reflects the Veteran's complaints of bilateral hip and knee pain for at least four weeks.  He stated that the pain medication he was previously given does not work well.  It was noted that he did not have any history of falls and that he did not use any assistive devices.  He stated that his knee pain was 10/10 in terms of severity.  He reported difficulty with standing and moving.  It was noted that risk factors for musculoskeletal problems included gout.  Examination of the knees revealed no redness, warmth, or swelling.  The symptoms and pattern were noted to be consistent with gout.  Blood tests were taken.  Gout was diagnosed and Colchicine was prescribed.

A September 2011 private emergency room physician note indicates that the Veteran was seen for complaints of weakness and generalized fatigue, lack of stamina, and lack of strength.  Risk factors were noted to consist of coronary artery disease, hypertension, and diabetes mellitus.  The diagnosis was weakness and renal failure.  The Veteran was noted to be on Colchicine for gout, first prescribed in August 2011.

A June 2012 VA examination report reflects that the Veteran is diagnosed with arthritis and chondromalacia of the right knee and degenerative joint disease of the left knee.  The Veteran indicated that he does not have flare-ups which impair the function of his knees.  Range of motion testing revealed right knee flexion to 110 degrees; objective evidence of painful motion began at 50 degrees.  Extension of the right knee was full, to zero degrees.  Left knee flexion was to 110 degrees; objective evidence of painful motion began at 80 degrees.  Extension of the left knee was full, to zero degrees.  After three repetitions, there was no additional limitation in range of motion.  The examiner indicated that the functional loss/functional impairment of the Veteran's knees was due to less movement than normal, weakened movement, and pain on movement.  There was tenderness or pain on palpation of both knee joints.  Muscle strength testing was full for both knees and all instability tests were normal for both knees.  It was noted that there was no evidence or history of recurrent subluxation or dislocation of either knee.  There also is no meniscectomy or total knee replacement.  There are no scars or other signs or symptoms related to either knee disability.  There was no X-ray evidence of patellar subluxation.  X-ray studies of the right knee revealed osteoarthritis with small joint effusion.  X-ray studies of the left knee revealed moderate medial and patellofemoral compartment osteoarthritis, no fracture.  The examiner indicated that the Veteran's knee disabilities impair his ability to work insofar as they result in his inability to walk or stand for long periods and that the knees will stiffen when sitting for prolonged periods.  

The September 2013 VA examination report indicates that the Veteran had weakened movement on extension of the knees.  Specifically, strength of the knees on extension was 4/5 (active movement against some resistance).  The Veteran indicated that he uses a rollator due to his back and left knee disabilities.  

A review of the medical evidence indicates that the Veteran's right and left knee disabilities are appropriately rated as 10 percent disabling throughout the initial evaluation period.  Limitation of flexion of the right and left legs was to no less than 110 degrees at any time during the initial evaluation period.  It was to 120 degrees at the June 2009 VA examination and to 110 degrees at the June 2012 VA examination.  In sum, the Veteran's service-connected right and left knee disabilities are both manifested by limitation in motion consisting of flexion to no less than 110 degrees.  The findings as to the limitation of right and left knee flexion results in a noncompensable evaluation for each disability throughout the pendency of this appeal.  Consequently, the Board finds that an evaluation in excess of 10 percent for the Veteran's right knee arthritis with history of chondromalacia and for the left knee degenerative joint disease, residuals of left knee sprain, is not warranted based on limitation of knee flexion. 

Similarly, limitation of extension of the right and left legs was full throughout the initial evaluation period.  Notably, it was full, to zero degrees, at both the June 2009 and June 2012 VA examinations.  Consequently, the Veteran is not shown to have limitation of extension to warrant a compensable evaluation for either his right or left knee disability.  Accordingly, an initial evaluation in excess of 10 percent is not warranted based on limitation of knee extension for the Veteran's right knee arthritis with history of chondromalacia or for his left knee degenerative joint disease, residuals of left knee sprain. 

The Board has also considered whether there is any additional functional loss not contemplated in the current 10 percent evaluation for each knee disability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2012); see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors involved in evaluating and rating disabilities of the joints include: weakness, fatigability, lack of coordination, restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.  The Board acknowledges the Veteran's complaints of pain with walking and standing, as well as complaints of weakness and stiffness.  The medical evidence shows tenderness of the knees, pain on movement, and weakened movement.  Notably, at the June 2012 VA examination, although flexion for both knees was to 110 degrees, pain set in at 50 degrees for the right knee and 80 degrees for the left knee.  However, even factoring in the pain, this excursion of motion (flexion to 50 degrees for the right knee and 80 degrees for the left knee), does not result in a compensable rating for limitation of flexion under Diagnostic Code 5260.  Additionally, in June 2009, flexion was to 120 degrees for each knee, with pain setting in at 120 degrees.  Again, this excursion of motion does not result in a compensable rating for limitation of flexion under Diagnostic Code 5260.  Regarding extension, both the June 2009 and June 2012 VA examination reports reflect that the Veteran had full extension.  However, the Veteran has been described by the June 2012 and September 2013 VA examiners as having weakened movement or weakened extension of the knees, and a June 2011 private emergency room report reflects that the Veteran had severe knee pain that prevented him from walking for a day.  Although the Board cannot ignore the fact that the Veteran's pain and weakness of his knees was so severe in June 2011 that he went to the emergency room and was diagnosed with weakness and degenerative joint disease of the knees, an August 2011 private treatment record reflects continued similar knee pain.  In August 2011, blood tests were taken and gout was diagnosed.  As such, the record does not reflect that the additional pain and weakness resulting in limitation of motion in June 2011 that prevented ambulation was due to his service-connected knee disabilities.  Instead, it tends to show that this was due to his gout.  Notably, the August 2011 private health care provider felt that the pattern of pain was consistent with gout.  The pattern seems to be referring to the knee pain, because that was the symptom which had been repeated from June 2011 to August 2011.  Based upon this information, as well as the fact that muscle strength testing at the June 2012 VA examination was full (5/5), the fact that the June 2012 VA examiner found that despite the presence of weakness (as well as pain, fatigue, incoordination, and lack of endurance), there was no additional loss of extension in terms of degrees as a result of these factors, and because the Veteran indicated at the June 2012 VA examination that he does not experience flare-ups, the preponderance of the medical evidence reflects that there is no additional functional loss due to pain and weakness such that the Veteran's right or left knee extension warrants even a compensable rating under Diagnostic Code 5261.  In sum, the Board finds that despite the symptoms of pain and weakness, the evidence does not establish that the documented symptomatology constitutes functional loss beyond that contemplated by the assigned 10 percent rating for each knee.  Accordingly, the Board finds that an increased rating is not warranted for either knee disability on the basis of functional loss.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  

Consideration has also been given to increased evaluations under other potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Under Diagnostic Code 5257, slight recurrent subluxation or lateral instability will be rated as 10 percent disabling.  Moderate recurrent subluxation or lateral instability will be rated as 20 percent disabling.  Severe recurrent subluxation or lateral instability warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The medical evidence reveals that there is no instability of the Veteran's right or left knee joint on examination.  Although the evidence reflects that he uses a rollator and a cane, the medical evidence of record consistently reflects that there is no right or left knee instability.  Notably, examination of all ligaments was normal in June 2009 and June 2012.  Consequently, a separate rating on this basis is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Additionally, the VA outpatient treatment records, private treatment records, and VA examination reports of record do not establish the existence of right knee ankylosis.  The VA examinations specifically note that the Veteran retains useful range of motion of his knee.  Therefore, a higher rating on the basis of ankylosis is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256 (2013). 

The Board has also considered whether the Veteran could receive a higher rating under 38 C.F.R. § 4.71a, Diagnostic Code 5258.  Under Diagnostic Code 5258, a 20 percent rating is warranted for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  The medical evidence does not reflect of dislocation or removal of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  The Board recognizes that the June 2012 X-ray evidence reflects effusion into the joint, bilaterally.  However, there is no dislocation or removal of semilunar cartilage or episodes of locking.  Therefore, the evidence does not show dislocated semilunar cartilage with frequent episodes of locking; therefore, a higher rating under Diagnostic Code 5258 is not for application. 

The evidence also does not reflect impairment of the tibia or fibula.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5262 (2013). 

Finally, evaluations greater than 10 percent are not available under the diagnostic codes pertaining to genu recurvatum or removal of semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Codes 5259, 5263 (2013).

In sum, the preponderance of the evidence is against the assignment of greater than a 10 percent rating for either the right or left knee service-connected disability at any point during the initial evaluation period.  See Fenderson, 12 Vet. App. 119, 126 (1999).  There is no doubt to be resolved, and ratings higher or separate from the currently assigned rating are not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

In reaching this conclusion, the Board acknowledges the Veteran's belief that his bilateral knee symptoms are more severe than the current disability evaluations reflect.  In this regard, the Board must consider the entire evidence of record when analyzing the criteria laid out in the ratings schedule.  The Board recognizes that the Veteran is competent to provide evidence regarding his symptomatology.  However, the Board has addressed the Veteran's reported symptoms and the Board finds that the medical evidence of record is more persuasive regarding whether he is entitled to a higher disability rating in accordance with the schedular criteria.  The VA examiners considered the Veteran's reported symptoms and provided the clinical findings to rate the Veteran's knee disabilities with respect to the rating criteria.  Therefore, the Board finds that the medical evidence is more persuasive than the Veteran's own statements regarding his increased right knee symptomatology.

III.  Other Considerations

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1) (2013).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The Board finds that the schedular ratings for the Veteran's lumbar spine disability and bilateral knee disabilities are adequate.  Ratings in excess of those assigned are provided for higher levels of severity of spine and knee disabilities, but for certain manifestations which the medical evidence reflects are not present in the Veteran's clinical picture.  Notably, there are higher ratings available for more severe limitation of motion.  The Veteran's limitation of motion, even considering pain, fatigue, weakness, lack of endurance, or incoordination, does not amount to the ranges of motion required for higher ratings for any of the disabilities at issue.  Moreover, higher ratings are available for ankylosis of the knees, recurrent subluxation or lateral instability, dislocated semilunar cartilage, and impairment of the tibia and fibula, none of which are medically diagnosed.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's lumbar spine and knee disabilities.  The 20 percent rating assigned for the lumbar spine degenerative disc disease is based upon limitation of motion of the thoracolumbar spine and the 10 percent rating assigned for each knee is based upon the diagnosis of arthritis for each knee with painful motion, which is recognized by limitation of range of motion.  The record does not reflect that the Veteran has required hospitalization for treatment of his lumbar spine disability or either knee disability.  Moreover, the evidence suggests that the Veteran is currently unemployed due to retirement and there is otherwise no evidence that his knee disabilities would otherwise markedly interferes with his employment.  The record does reflect that there would be some interference with employment due to back and knee symptoms in terms of lifting and increased symptoms from standing or sitting too long, but these problems do not amount to marked interference.  In any event, the basis of the VA Rating Schedule is to compensate for the interference that each individual disability causes with employment.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule; no extraschedular referral is required.  In sum, the record does not reflect that the Rating Schedule is inadequate to contemplate the manifestations of his disabilities.  Thus, no extraschedular referral is required.

In denying the Veteran's claims for increased ratings, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the record indicates that the Veteran is currently unemployed based upon his age.  He has not alleged that he cannot work as a result of his service-connected disabilities, and the medical evidence does not show that he cannot work as a result of his service-connected disabilities.  Accordingly, the issue of TDIU has not been raised in this case.
ORDER

Entitlement to 20 percent rating for degenerative disc disease of the lumbar spine, but no higher, throughout the initial evaluation period (for the time period beginning on September 22, 2008 through the present), is granted, subject to the criteria governing the award of monetary benefits.  

Entitlement to an initial rating in excess of 10 percent for right knee arthritis with history of chondromalacia is denied.

Entitlement to an initial rating in excess of 10 percent for left knee degenerative joint disease, residuals of left knee sprain is denied.



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


